
	

113 HR 158 IH: To authorize a project for hurricane and storm damage reduction, Surf City and North Topsail Beach, North Carolina.
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 158
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mr. McIntyre
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize a project for hurricane and storm damage
		  reduction, Surf City and North Topsail Beach, North Carolina.
	
	
		1.Surf City and North Topsail
			 Beach, North CarolinaThe
			 Secretary of the Army is authorized to carry out a project for hurricane and
			 storm damage reduction, Surf City and North Topsail Beach, North Carolina,
			 substantially in accordance with, and subject to the conditions described in,
			 the Surf City and North Topsail Beach, North Carolina, Coastal Storm Damage
			 Reduction Report, dated December 30, 2010, at an estimated total cost of
			 $353,924,000, for periodic beach nourishment and monitoring over the 50-year
			 economic life of the project.
		
